Citation Nr: 1429588	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-28 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling 

2.  Entitlement to increased rating for bilateral pes planus with hallux valgus deformities, currently evaluated as 10 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to February 1997.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in North Little Rock, Arkansas, for the Muskogee, Oklahoma RO that denied service connection for allergic conjunctivitis and evaluations in excess of 10 percent for lumbar spine degenerative disc disease and bilateral pes planus with hallux valgus deformities. 

The Veteran was afforded hearings in March 2010 at the RO, and by videoconference in September 2011 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcripts are of record.

By Board decision in January 2013, service connection was granted for allergic conjunctivitis.  This is the full grant of that benefit sought on appeal and it is no longer for appellate consideration.  The remaining claims were remanded by Board decisions in January 2013 and November 2013.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine is primarily manifested by subjective complaints of pain, some pain on motion testing, and reported flare-ups of pain; the Veteran does not have forward flexion of less than 60 degrees or incapacitating episodes related to disc disease. 

2.  Bilateral pes planus with hallux valgus deformities is manifested by some limitation of motion, pronation, calcaneal spurring, and subjective complaints of pain, and accentuated pain on use with no more than mild to moderate functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative disc disease of the lumbar spine are not met. 38 U.S.C.A. §§1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2013).

2.  The criteria for a rating in excess of 10 percent for bilateral pes planus with hallux valgus deformities are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts and has presented testimony to the effect that symptoms associated with his service-connected back and bilateral foot disability are more disabling than reflected by the currently assigned disability evaluations and warrant higher ratings.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claims.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claims by letter dated in March 2009. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to evaluate the claims of entitlement to higher ratings for degenerative disc disease and pes planus.  Multiple examinations have been performed in support of the claims and are adequate to render a determination as to each matter.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claims are ready to be considered on the merits.

Law and Regulations - General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2013).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.10 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt is resolved in favor of the claimant. 38 U.S.C.A. § 5107 (b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3 (2013).  Where staged ratings should be assigned based on the facts found, such staged ratings should be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

1.  Increased rating for degenerative disc disease of the lumbar spine is denied.

Pertinent Law and Regulations

All diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the General Rating Formula for the spine (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013)).  Under the General Rating Formula for the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 (See also Plate V) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 240 degrees for the thoracolumbar spine. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately except when there is unfavorable ankylosis of both segments which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (2013) separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 38 C.F.R. § 4.25, 68 Fed.Reg. 51, 443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013)). 

A 20 percent evaluation is assigned for intervertebral disc syndrome where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code, Diagnostic Code 5243 (2013).

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly or nearly so. See 67 Fed.Reg. 54, 345, 54, 349 and Note (1) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 and Note (1).
Factual Background

A claim for an increased rating for service-connected low back disability was received in February 2009.

A VA examination was conducted in April 2009.  The Veteran complained that he had sharp low back of moderate duration 3-7 hours weekly to monthly, with radiating pain into left leg.  He stated that he had numbness and paresthesia and leg or foot weakness, but denied falls or unsteadiness.  The Veteran denied flare-ups of pain and incapacitating symptomatology.  He used no assistive devices and could walk one to three miles.  Physical examination disclosed normal posture, gait, symmetry and head position.  There was no abnormal spinal curvature or contour or lumbar lordosis.  No thoracolumbar ankylosis was observed.  There was no atrophy, guarding, pain with motion, tenderness, weakness, or spasm.  Motion testing was normal at 5/5 in all areas.  Neurological testing was 2+ (normal) in all spheres.  Active range of motion was flexion to 90 degrees, extension zero to 20 degrees, and left and right lateral flexion, and left and right lateral rotation to 30 degrees, each.  There was no objective evidence of pain on active motion or following repetitive motion and no additional limitations after performing three repetitive range of motions.  An X-ray of the spine showed no evidence of compression fracture and very mild degenerative disc disease.  There were no urinary or bowel problems.  The diagnosis was very mild degenerative disc disease of the lumbar spine without functional or occupational effect.  

On VA examination of the lumbar spine in March 2010, the appellant reported that he most recently had back care in 2009, and had no other appointment scheduled.  He related that he took Methocarbamol three times daily or as needed for back pain, and took two doses per day of a muscle relaxant with good results.  The Veteran stated that currently, he had a usual day with a frequent sharp nonradiating pain in the left side with aching muscle pain in the lower lumbar region that was worse with bending, mowing the yard, and lifting furniture, and better with rest, heat and medication.  He reported that he had spasm, stiffness, and heat at times in the left low back with fatigability, lack of endurance, loss of motion, and numbness in the left lateral lumbar muscles at times.  He denied spine pain, weakness, swelling, redness, instability, giving way, locking and deformity.  It was reported that pain was progressively worse of stable intensity but with increased frequency.  It was observed that the Veteran walked unaided with a steady gait and had no history of falls and no history of use of a brace, assistive device or orthesis.  He reported one flare-up per month of low back pain described as moderate to severe, usually lasting 30 minutes, precipitated by unknown factors and alleviated by adjusting position.  He reported no incapacitating episodes related to low back pain.

On examination, gait was normal and that was no abnormal spinal curvature, lumbar flattening of lordosis or reverse lordosis.  There was no thoracolumbar ankylosis, atrophy, guarding, tenderness, weakness, or spasm.  Gait was normal.  Muscle testing was 5/5 in all aspects and no neurological deficit was appreciated.  An X-ray from March 2010 was reviewed that disclosed no significant change compared to April 2009 which found normal alignment and unchanged mild anterior wedging of T12, L1 and L2 with narrowing of T12-L1 and Ll-L2.  It was reported that there was minimal retrolisthesis of L4 on L5, and mild disc space narrowing involving L1-L2 L2 L3 L3-L4 and L5-S1.  The impression was no evidence of compression fracture and very mild degenerative disc disease.  The examiner noted that the only time lost from work in the past 12-month period was due to headaches.  The effects on his usual daily activities were reported as moderate for chores, mild for shopping and traveling and none for all others.  A diagnosis of musculoskeletal low back pain was rendered.  The examiner commented that pain was the appropriate diagnosis and that X-ray did not show arthritis.  It was noted that neurologic function and vascular status were normal and that range of motion was normal with no joint instability.  

The Veteran was most recently examined for VA compensation and pension purposes in February 2013.  He once again reported worsening symptoms and indicated that he previously took hydrocodone and Methocarbamol for his back with poor results.  He currently denied taking pain medications and said that pain occurred randomly about twice a week and lasted for 30 minutes to a few hours.  The Veteran reported moderate flare ups that occurred two times per week and lasted 30 minutes to a few hours.  Forward flexion was 90 degrees with no objective evidence of painful motion.  Extension was reported to be 30 degrees with evidence of painful motion beginning at 20 degrees.  Right and left lateral flexion was to 25 degrees with objective evidence of painful motion beginning at 25 degrees, and right and left lateral rotation was to 30 degrees with no objective evidence of painful motion.  There was no objective evidence of painful motion or significant diminution of range of motion after the Veteran performed repetitive-use testing.  It was reported that he did have some functional loss and/or functional impairment due to less movement than normal and pain on movement.  There was no swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, or interference with sitting, standing and/or weight-bearing. 

The Veteran did not have localized tenderness or pain to palpation of the joints or soft tissue of the thoracolumbar spine.  There was no guarding or muscle spasm.  There was no evidence of abnormal gait, spinal contour, reversed lordosis or kyphosis.  Muscle testing was 5/5 in all pertinent spheres.  Deep tendon reflexes were 2+ in both knees and ankles.  The sensory examination was normal in all aspects.  Straight leg raising testing was negative.  There was no evidence of radicular pain or any other signs or symptoms relative to any pertinent nerve group.  The appellant did not have any other neurologic abnormalities or findings related to the thoracolumbar spine, including bowel or bladder problems or pathologic reflexes.

The Veteran was found to have intervertebral disease of the thoracolumbar spine but was reported have had no incapacitating episodes over the past 12 months.  He did not utilize any assistive devices due to the back problem.  It was reported that imaging studies did not document arthritis, vertebral fracture, or loss of vertebral body.  The examiner stated that Veteran's back condition did not impact his ability to work.  X-rays from March 2010 were reviewed.  Following examination, a diagnosis of thoracolumbar degenerative disc disease was rendered. 

Legal Analysis

In order to warrant a 20 percent evaluation for intervertebral (disc) disease, there must be the functional equivalent of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a. Diagnostic Code 5243.  In the alternative, it may also be demonstrated that there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  After a careful review of the evidence, the Board finds that criteria for a 20 percent rating for service-connected low back disability, including degenerative disc disease, are not met. 

When examined for VA compensation and pension purposes over the course of the appeal, the evidence reflects that the Veteran has subjective complaints of pain, some pain on motion testing, flare-ups of pain and reports some radiating pain and numbness of an extremity at times.  However, range of motion has been essentially full.  He has not been observed to have any antalgic gait, spinal curvature or contour, kyphosis, lordosis, guarding, pain with motion, and paraspinal tenderness.  All neurological findings on examination have been normal on examination and straight leg raising is negative.  Ankle and knee reflexes are 2+ and normal.  Motor testing has been shown to be 5/5 in all aspects which is normal.  There are no findings of radiculopathy on examination.  No low back tenderness has been elicited and there is no evidence of muscle spasm.  There is no evidence of significantly diminished motion on repetitive testing.  Such findings on the whole more nearly approximate the criteria for the 10 percent disability rating for intervertebral disc disease.  The Board points out that the findings on VA examinations throughout the appeal do not reflect forward flexion to less than 60 degrees, nor is it demonstrated that the appellant has any ankylosis of the thoracolumbar spine for which a higher disability evaluation might be conceded.  As well, the Veteran has denied having any incapacitating symptoms or physician-prescribed bed rest and none is documented in the record.  Therefore, a basis for a higher rating for the service-connected back disorder under Diagnostic Code 5243 is not demonstrated. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).  In this regard, the Board notes while the appellant reports some pain on motion, and has some objective evidence of pain following repetitive motion as shown on VA examination in February 2013, this was not substantial.  It is shown that the impact of back disability on his life and everyday activities is no more than mild.  It was determined on most recent VA examination that service-connected low back disability did not impact his ability to work.  As such, the Board finds that the degree of functional impairment is adequately contemplated by the 10 percent disability evaluation for service-connected lumbar spine disease currently in effect and that a higher rating is not warranted. 

Based on the foregoing, the Board concludes that the symptoms associated with the Veteran's degenerative disc disease of the lumbar spine do not more nearly approximate the criteria for a 20 percent disability evaluation and an increased rating is denied.  Moreover, there is no lay or clinical evidence indicative of any other related neurological impairment.  Therefore, no basis for a separate rating for such is demonstrated at this time. 

2.  Increased rating for bilateral pes planus.

Pertinent law and Regulations

A 10 percent evaluation is warranted for moderate bilateral flatfoot (pes planus) where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo-Achillis and pain on manipulation and use of the feet.  A 20 percent evaluation is warranted for severe unilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  The criteria for the 30 percent rating require "severe" bilateral flatfoot, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 30 percent disability evaluation may also be signed for unilateral (50 percent rating bilaterally) pronounced acquired pes planus with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achillis on manipulation, not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling. Id.

Factual Background

A claim for an increased rating for bilateral pes planus was received in February 2009.

The Veteran underwent a VA examination of the feet in April 2009 and complained of increased cramping that was becoming progressively worse.  It was noted that he was not undergoing current treatment.  It was reported that no symptoms of swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance or other symptoms were identified.  The Veteran complained of pain in the arches of the feet while standing.  There were no flare-ups of foot joint disease.  Functional limitations included standing 15-30 minutes and inability to walk more than one to three miles.  He used no assistive devices.  

Examination disclosed normal non-weight bearing and weight bearing.  There was no midfoot malalignment, pronation, or arch present on weight bearing.  An arch was present on non-weight bearing.  There was no pain on manipulation of the feet and no varus/valgus angulation of the os calcis in relationship to the tibia/fibula.  There was no muscle atrophy or deformity of the feet and no malunion or nonunion of the tarsal or metatarsal bone.  The examiner stated that there was mild flattening of the plantar arch of the both feet without definitive pes planus, and valgus deformity with no occupational or functional effect

The Veteran was afforded a VA compensation and pension examination of the feet in March 2010.  He reported an occasional aching/stabbing pain in the sole from the MP [metatarsophalangeal] region to the heel, and cramps in the medial arch that were worse with standing that were becoming progressively worse with increased intensity.  He said that he treated this with warm soaks and custom inserts with good results, and took aspirin or Tylenol two to three times per week with partial or temporary relief.  The appellant related that he could walk less than one mile, could stand no more than 20 to 30 minutes and carry 50 pounds approximately 30 feet. 

On examination, the appellant reported swelling, heat, fatigability, and lack of endurance while walking or standing, but denied weakness, stiffness, redness, instability, giving way, locking, and loss of motion.  He related that he had no periods of flare-ups except for cramping and no incapacitation.  It was reported that symptoms that were not identified on current examination were redness, stiffness, weakness or other symptoms.  There was left heel valgus of five degrees that was correctible by manipulation.  There was no evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing.  Other clinical findings were essentially the same as on the prior VA examination.  

An X-ray of the feet was interpreted as showing mild degenerative narrowing involving the metatarsophalangeal joint of the right great toe, a small calcaneal spur involving the Achilles tendon attachment and pes planus.  It was noted that there no change from the prior study.  It was determined that there were none to moderate effects on his activities of daily living and no significant occupational effects due to pes planus.  

The Veteran most recently underwent a VA foot examination in February 2013.  The examiner noted that the claims folder was reviewed.  The appellant complained of aching pain in his feet with standing longer than 15 minutes but said that his symptoms resolved with rest.  He reported wearing arch supports with good results.  He denied taking pain medication for the foot condition.  He also denied limitations in walking when wearing arch supports and effects on his activities of daily living. 

On examination, the Veteran complained of pain on use of both feet as well as accentuated pain on use.  There was no pain on manipulation of the feet, swelling on use, or calluses.  He did not have extreme tenderness of the plantar surface of the feet.  There was decreased longitudinal arch height on weight-bearing, but no objective evidence of marked deformity of the feet or marked pronation.  The weight-bearing line did not fall over or medial to the great toe.  There was no lower extremity deformity.  He had inward bowing of the Achilles' tendon but no marked inward displacement or spasm of the Achilles tendon on manipulation.  The examiner stated that imaging studies of the foot in March 2010 had revealed bilateral pes planus and hallux valgus but no arthritis.  Following examination, the diagnosis was bilateral pes planus.  The examiner found that flatfoot did not impact his ability to work  

VA outpatient treatment records in May 2013 noted that the appellant had been treated over the years with various custom orthotics that had helped somewhat.  He currently complained of pain along the medial arch and occasional cramping in the lesser toes that had been present for over a year.  It was noted that there was pain with activity and initial steps that improved with rest.  He rated pain as four on a 10 scaled (4/10).  It was reported that he had a fairly sedentary job at VA, wore dress shoes for work and engaged in some cycling and occasional dance exercises. 

On examination, sensation was normal with standard monofilament testing.  There was no pain on palpation of the medial plantar tubercle or bilateral calcaneus.  The Veteran pointed to the medial arch area as intermittently painful.  There was no pain on palpation of the medial arch or of the interdigital spaces.  Range of motion of the feet and ankle was within normal limits.  Gait was not antalgic.  He had a negative Tinal's sign with mild hallux valgus and bunion, bilaterally.  The assessments were flexible pes planus with high forefoot varus, posterior tibial dysfunction, intermittent plantar fasciitis, bilaterally, intermittent metatarsalgia, bilaterally, and excessive pronation, bilaterally.  

Legal Analysis

The evidence reflects that the Veteran's service-connected bilateral pes planus is manifested by some limitation of motion and subjective complaints of pain, swelling and accentuated pain on use.  Over the course of the appeal, he has reported functional impairment, to include fatigability and lack of endurance that result in an inability to stand or walk for more than 30 minutes and walk less than a mile.  He has been noted to have a bilateral hallux valgus deformity and a calcaneal spur, as well as arthritic changes affecting the feet. 

The evidence indicates overall, however, that the appellant has obtained good results from orthotics in treating his pes planus symptoms.  The collective evidence also reflects no atrophy, swelling, inflammation, edema, unusual callous formation, excessive or abnormal weight bearing or motion, edema, or unusual shoe wear.  No heat, weakness, incoordination or skin abnormalities have been found on objective observation.  Achilles alignment, and weight bearing are essentially normal in both feet.  When examined over the course of the appeal, VA examiners have indicated that effects of the service-connected foot disability on the appellant's activities of daily living and occupational status are no more than mild to moderate, if at all. 

Under the circumstances, the Board finds no basis for the assignment of a higher evaluation for bilateral pes planus under Diagnostic Code 5276 or any other applicable criteria.  Although excessive pronation was reported in May 2013, on VA examination several months earlier, it was noted that this was not marked.  There is no evidence of extreme tenderness of the plantar surface of the feet, marked inward displacement and severe spasm of the tendo-Achillis on manipulation of the feet, nor has it been noted that the condition has not been improved by orthopedic shoes or appliances.  There is no indication that the Veteran's disability is characterized by malunion or nonunion of the tarsal or metatarsal bones, or that he has claw foot (pes cavus) for which higher ratings might be considered. See 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283 (2013).  There is no showing of loss of use of the feet. 38 C.F.R. § 4.71a, Diagnostic Code 5284.   The applicable rating criteria are for the listed disability, pes planus, and more than a 10 percent rating is not warranted.  As noted, higher ratings are not for application under other codes.

The Board has considered the Veteran's complaints of pain and fatigability, lack of endurance, and other reported functional impairment due to bilateral foot symptomatology in statements in the record and testimony obtained on personal hearings.  The Board finds, however, that there are no objective clinical indications that his symptoms result in functional limitation to a degree that would support a rating in excess of the current 10 percent disability rating under Diagnostic Codes 5276 or any other applicable foot diagnostic code.  It is thus found that the current 10 percent disability rating adequately contemplates any functional loss occasioned by pain. See DeLuca v. Brown, 8 Vet. App. 202 (1995) 

For the foregoing reasons, the Board finds the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for bilateral pes planus and the claim must be denied.  

Summary

Finally, the record does not establish that the rating criteria are inadequate for evaluating the Veteran's service-connected pes planus or degenerative disc disease.  The evidence shows that the relative manifestations and the effects of the disabilities have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Further, there is clearly no indication that the Veteran is unemployed or unemployable due to the back or foot problems.  As such a total rating claim is not raised by the record.

Under the circumstance, the preponderance of the evidence is against disability evaluations in excess of 10 percent for degenerative joint disease and a rating in excess of 10 percent for pes planus and higher ratings are denied. 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

An increased rating for degenerative disc disease of the lumbar spine is denied.

An increased rating for bilateral pes planus with hallux valgus deformities is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


